Title: To George Washington from Alexander McDougall, 30 July 1781 to 31 July 1781
From: McDougall, Alexander
To: Washington, George


                  
                     Sir
                     West Point July 30th-31 1781
                  
                  I was duly honored with your Excellencys favors of the 21st, 25th, and 27th Instant.  Scarsity of paper obliges us to be silent at this Post, oftener than we wish.  Your Pleasure signified in those Letters has been, as it always will be, punctually attended to.  The Militia have arrived in such small parties, and the whole so inconsiderable that I concluded, it would make no alteration, in your disposition, till the returning day, or I should have reported their Arrival.  Those who have arrived, are only, from Connecticut, and of those two fifths are boys.
                  The Recruits reported to your Excellency to have been at Fish Kill, were some of those Militia.  I take the Liberty to inclose you, the General Return of the Garrison, and a particular one of the Militia, to the hour of compleating this dispatch.  By the former of these, it will appear, that a detachment of Colonel Cortlandts is arrived here, (four Companies) but the light Corps is not among them: That of Colonel Vanscaiks left this, yesterday to join the Army; when the other arrives, it will be sent down, with all possible dispatch.  The detachment brought from Albany, thirty eight new Boats.  I am informed it is in Contemplation to break up the issuing Post at the Continental Village: No Man is more solicitous, than I am, to reduce unnecessary Posts, but I am persuaded from five Years experience, this cannot be ranked among that Class: And the trial will convince us, that untill we have the free and uninterrupted Navigation of the North River, that Post cannot be dispensed with and it will in my opinion be broke up, in its important use, if the Issues there are discontinued.  I have the honor to be Your Excellencys most obedient and most humble Servant
                  
                     Alexr McDougall
                  
                  
                     July 31st 8 in the Morning 
                  
                  
               